Exhibit 10.1
(STARBUCKS LOGO) [v54197v5419700.gif]
AMENDMENT NO. 1 TO
CONSULTING AGREEMENT
     Amendment No. 1 to the Consulting Agreement (this “Amendment”), dated as of
October 1, 2009 (the “Effective Date”), is between Starbucks Corporation (d/b/a
Starbucks Coffee Company) (“Starbucks”) and Olden Lee (“Consultant”).
     WHEREAS, Starbucks and Consultant previously entered into a Consulting
Agreement dated April 6, 2009 (the “Consulting Agreement”).
     WHEREAS, the parties now desire to amend the Consulting Agreement as
provided herein.
     NOW, THEREFORE, in consideration for the mutual covenants and agreements
set forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Starbucks and
Consultant hereby agree as follows:
1. AMENDMENTS TO THE CONSULTING AGREEMENT.
1.1 Amendment to Section 3(a) (FEES/EXPENSES: Monthly Consulting Fee).
Section 3(a) of the Consulting Agreement is amended and restated in its entirety
to read as follows:

  (a)   Monthly Consulting Fee. From the Effective Date and through the
remaining term of the Consulting Agreement, Starbucks shall pay Consultant a
consulting fee of $50,000 per month. Such fees will be prorated for any partial
periods or for any arrangement to adjust Mr. Lee’s hours below full-time. The
monthly consulting fee shall be paid to Consultant within ten (10) days after
the last day of each month.

1.2 Amendment to Section 3 (FEES/EXPENSES).
Section 3 of the Consulting Agreement is amended to add the following:

  (c)   Lump Sum Payment. In exchange for Consultant’s continued Services,
Starbucks agrees to pay Consultant a one-time lump sum payment of $150,000. Such
payment to be paid to Consultant within thirty (30) days after the Effective
Date.

2. GOVERNING LAW. This Amendment shall be governed by the laws of the state of
Washington, without reference to conflicts of law principles. The parties hereby
consent to the jurisdiction of the federal and state courts located in King
County, Washington, for purposes of any legal action arising out of this
Amendment.
3. NO OTHER AMENDMENTS. Except as expressly set forth in this Amendment, the
terms and conditions of the Consulting Agreement shall remain in full force and
effect, and shall apply to the construction of this Amendment.
Starbucks and Consultant have executed this Amendment as of the date first
listed above.

                  OLDEN LEE       STARBUCKS CORPORATION
 
               
By
  /s/ Olden Lee       By   /s/ Howard Schultz
 
               
 
  Olden Lee           Howard Schultz, chairman, president and ceo
 
                4270 Royal Lane, Dallas, Texas 75229       2401 Utah Avenue
South, Seattle, WA 98134-1431

Page 1 of 1